Citation Nr: 1721174	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1960 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In correspondence dated in January 2015 the Veteran withdrew his request for a personal hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Obstructive sleep apnea was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in September 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to the assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In sum, the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Obstructive sleep apnea is not included in the recognized list of qualifying chronic diseases.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As obstructive sleep apnea is not a qualifying chronic disease, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has obstructive sleep apnea as result of active service, including as secondary to his service-connected hypertension disability.  His service treatment records are negative for complaint, treatment, or diagnosis related to a sleep apnea disorder.  There is also no evidence of a diagnosis sleep apnea until many years post-service.  VA records show service connection is established for hypertension, chronic sinusitis, and chronic vertigo.  

Private treatment records dated in April 2006 noted the Veteran denied having any usual characteristic symptoms of sleep apnea, such as insomnia, daytime sleepiness, nocturia, or nighttime sweats.  An examination revealed a normal respiratory effort.

VA examination in January 2013 included a diagnosis of obstructive sleep apnea based upon the findings of a sleep study in 2007.  The examiner found that it was less likely it was proximately due to or the result of a service-connected condition.  It was noted that he had received treatment for hypertension since the 1970's and did not receive a diagnosis of sleep apnea until 2007.  The examiner stated that hypertension did not cause obstructive sleep apnea which was caused by an anatomical narrowing of the airway during sleep.  Hypertension, it was noted, did not cause such anatomical narrowing and nothing was found in medical literature to support this etiological theory.  

Based upon the evidence of record, the Board finds that obstructive sleep apnea was not manifest during active service and that it is not otherwise etiologically related to service or a service-connected disability.  There is no competent evidence of any symptoms or treatment attributable to obstructive sleep apnea for many years after the Veteran's discharge from active service.  The January 2013 VA opinion is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has obstructive sleep apnea had its onset in service or is a result of active service including as a result of his service-connected hypertension.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Obstructive sleep apnea is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is competent to report observable symptoms; however, no symptoms of obstructive sleep apnea manifesting in service have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for obstructive sleep apnea is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the issue on appeal.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


